Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the gripping jaw.”  There is insufficient antecedent basis for this claim as only the element of “a set of gripping jaws” has been introduced.  For the purposes of examination the limitation will be construed as --a gripping jaw--.
Claim 7 depends from claim 6 as is therefore rejected for at least the same reason as claim 6.
Claim 8 recites “the gripping jaws.”  There is insufficient antecedent basis for this claim as only the element of “a set of gripping jaws” has been introduced.  For the purposes of examination the limitation will be construed as --the set of gripping jaws--.

Claim 16 recites “the foot support.”  There is insufficient basis for this claim as “the foot support” has not been introduced in claim 1, from which claim 16 depends.  For the purposes of examination “the foot support” will be construed as --the foot sling--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parque (US Patent Publication 2018/0304134).
Regarding claim 1, Parque discloses a leg sling (Fig. 2, velocity load harness 10) comprising 5a waist belt (waist belt 12, [0021]) configured to be secured around a user's waist([0022]); at least two connectors attached to the waist belt (three D-rings 24 sewn into the waist belt, [0022]); a pair of assistance lines (resistance bungee cord(s) 18, 20, [0022]), each of the assistance lines being made of a stretchable and resilient material (cords 18, 20 have elastic properties and various pound ratings of resistance, [0024]), each of the assistance lines having a connector end attachable to one of the at least two connectors and a foot sling end (the first resistance cord 18 will have its first end 40 attached to the first attachment point or D-ring 24 on the waist belt and the second end 44 attached to a first attachment point 30 on the stirrup 
Regarding claim 2, Parque discloses there are two connectors (D-rings 24, 25, [0026], Fig. 2) attached to the waist belt (up to three D-ring 24 are sewn into the waist belt strapping, [0022]).
Regarding claim 4, Parque discloses one of the connectors is positioned at a central point at a front of the 20waist belt (Fig. 1, D-ring 25) and the other connector is positioned on a side of the belt (Fig. 1, D-ring 24) corresponding to a leg of the user being supported by the foot sling (Fig. 2 shows back leg 50 supported being supported by stirrup 14 (foot sling)).
Regarding claim 12, Parque discloses the pair of assistance lines are bungees (resistance bungee cords 18, 20, [0022]).
Regarding claim 14, Pargue discloses that the diameter of the waist belt is adjustable (the waist belt 12 is secured to the athletes waist with hook and loop fasteners 26, 28 and is counterbalanced with a rectangle D-ring 29, [0022]).
Regarding claim 15, the waist belt is made of nylon ([0022]).
Regarding claim 17, the foot sling further comprises an upper strap (ankle strap 17 of stirrup 14, [0023]) extending from the 30right connection to the left connection (Fig.1 ankle strap .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parque (US Patent Publication 2018/0304134) in view of Cranke (US Patent No. 10,758,771).
Regarding claim 3, Parque discloses the invention as described above but fails to disclose that the two connectors are removably attached to the waist belt.
Cranke teaches an analogous leg sling (physical training system 10, Fig. 1) having  an analogous waist belt (belt 30, col. 4, lines 55-62); at least two connectors (plurality of belt extension straps 40 having top end 48, col. 5, lines 22-36; Figs. 2 & 7; a rigid metal or plastic ring 130 traverses the connection loop 60 of each belt extension strap 40 for facilitating the connection of the connection loop 60 with any of the elastomeric bands 100, col. 8, lines 62-65) attached to the waist belt (each belt extension strap 40 adapted for fixing with the belt 30 at any location therearound, col. 5, lines 22-36) and analogous assistance lines (elastomeric bands 100, Fig. 2) each of the assistance lines having an analogous connector end attachable to one of the at least two connectors (the first end 102 of each elastomeric band is selectively fixable with the connection loop 60 of the belt extension strap 40, col. 6, line 19-35) and attachable to 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to replace two connectors of Parque (D-rings sewn into the waist belt) with two removable connectors of Cranke (extension straps 40 with hook and loop-type fastening material and with a rigid metal or plastic ring 130) to provide improved connectors which can be adapted for fixing with the belt at any location therearound such that the connectors can be adapted for use with users of different proportions.  
10
Claims 5, 9-11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parque (US Patent Publication 2018/0304134) in view of LeBeau (US Patent No. 8,997,315).
Regarding claim 5, Parque discloses the invention as described above and further discloses the at least two connectors (D-rings 24, 25) each comprise: a belt connecting assembly (see annotated Fig. 2 below) having a belt connection end (end of D-rings 24, 25 sewn into waist belt 12) and a tension device end (end of D-rings 24, 25) 

    PNG
    media_image1.png
    434
    443
    media_image1.png
    Greyscale




but does not teach 25a tension device engageable with the tension device end, the tension device having a tensioner for attaching to the connector end of one of the assistance lines and allowing for tensioning of one of the assistance lines based upon a user's preference.
LeBeau teaches a tension device (self-locking hook 100, Figs. 9, 10;), the tension device having a tensioner (cam system including cam gripper 130, col. 4, line 55 to col. 5, line 16) for attaching to the connector end of one of the assistance lines (hook portion provides for hooking on various belts, loops, ropes or objects, col. 4, lines 55-59) and allowing for tensioning of one of the assistance lines based upon a user's preference (col. 4, line 55 to col. 5, line 16; col. 5, lines 30-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to attach to the tension device end of the connectors (D-rings 24, 25) of Parque a tension device as taught by LeBeau in order to provide an improved leg sling having a tensioning device that  facilitate tensioning of the assistance lines  and allows for adjustability in the length of the assistance lines and to accommodate users of different heights (Le Beau provides for tensioning of a rope (assistance line), col. 4, line 55 to col. 5, line 16; col. 5, lines 30-53).  
Regarding claim 9, Parque in view of LeBeau discloses the invention as described above but Parque does not disclose the tension device comprises:  5a body having a carabiner hook with a closing member being pivotable between an open position and a closed position, the 
LeBeau teaches the tension device (self-locking hook 100, Fig. 8 and 9) comprises:  5a body (self-locking hook 100) having a carabiner hook (hook portion 110, col. 4, line 49 to col. 5, line 16) with a closing member (wire latch 115, Fig. 9) being pivotable between an open position and a closed position (wire latch 115 is bent so that it tends to remain closed against notch 120, col. 4, lines 61-62, when wire latch is bent it is pivoted to a closed position therefore it follows when it is bent the other way it is pivotable to an open position), the carabiner hook being connectable to the tension device end of the belt connecting assembly (hook portion 110 and wire latch 115 connectable to tension device end (D-ring 24 or 25 of the belt connecting assembly of Parque (seen in annotated Fig. 2 above)); a cord gripper attached to the body (gripping surface 128 (Fig. 9); gripping surfaces 128 and 129 provide for the locking of the rope in the cam system, col. 4, line 64 to col. 5, line 2)) the cord gripper (gripping surface 128) having an aperture (aperture 125, Fig. 9) through which the connector end of one of the assistance lines is inserted (aperture 125 is provided for passing a rope or cord through, col. 4, lines 62-63), the cord gripper having a first channel on a first 10side of the cord gripper (channel 165, Fig. 

    PNG
    media_image2.png
    498
    263
    media_image2.png
    Greyscale

on a second side of the cord gripper (Fig. 9) into which the assistance line is placed (locking of a rope or cord in the cam system is provide by surface 128 and surface 129 in the cam system, col. 4, line 64 to col. 5, line 16), a tensioning wheel (cam gripper 130, Fig. 9) is positioned such that it extends a portion of the way into the second channel causing a narrowing of the second channel (see annotated Fig. 9 above where cam gripper 130 (tensioning wheel) is positioned such that it extends a portion of the way into the second channel causing a narrowing of the second channel), the tensioning wheel being rotatable (the shape of cam gripper 130 is 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the at least two connectors each comprising a tension device as disclosed by the combination of Parque and LeBeau, a tension device comprising  5a body having a carabiner hook with a closing member being pivotable between an open position and a closed position, the carabiner hook being connectable to the tension device end of the belt connecting assembly; a cord gripper attached to the body, the cord gripper having an aperture through which the connector end of one of the assistance lines is inserted, the cord gripper having a first channel on a first 10side of the cord gripper and a second channel on a second side of the cord gripper into which the assistance line is placed, a tensioning wheel is positioned such that it extends a portion of the way into the second channel causing a narrowing of the second channel, the tensioning wheel being rotatable to pinch the assistance line between the tensioning wheel and a side of the second channel, as further taught by LeBeau, to provide an improved leg sling having a tensioning device that facilitates tensioning of the assistance lines and which allows for adjustability in the length of the assistance lines and accommodates users of different heights.  

LeBeau further teaches the tensioning wheel (cam gripper 130) has teeth (Fig. 9, gripping surface 129 comprise teeth) to grip the assistance line (gripping surfaces 128 and 129 provide for the locking of the rope in the cam system, col. 4, line 64 to col. 5, line 2).
Regarding claim 11, Parque in view of LeBeau discloses the invention as described above but Parque does not disclose the tensioning wheel has a finger tab to rotate the tensioning wheel.
LeBeau further teaches the tensioning wheel (cam gripper 130) has a finger tab (spring 140, Fig. 9) to rotate the tensioning wheel (to release cam gripper 130, the user merely pulls the spring 140 back so that catch lip 155 does not oppose cam gripper 130 from releasing by locking on channel 145, col. 5, line3 41-44).
Regarding claim 13, Parque in view of LeBeau discloses the invention as described above but Parque does not disclose the tension device (self-locking hook 100, Fig. 9) is made of metal. 
LeBeau further teaches the tension device is made of metal (body of the self-locking hook is constructed by machining or molding metal or plastic; the rotating cam 2 can also be made of extrusion metal or plastic; col. 4, lines 33-40). 
 Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parque (US Patent Publication 2018/0304134) in view of LeBeau (US Patent No. 8,997,315) and in further view of Peery (US 2020/0171342).

Peery teaches an analogous leg sling (Fig. 8A, waist belt system 101) having an analogous waist belt (belt 158, Fig. 2A); at least two connectors attached to the waist belt (clips 110, 410, Figs. 2A, 2B, 4D & 8A); a pair of assistance lines (single elastic tension element 964 in Fig. 8A); each of the assistance lines having a connector end attachable to one of the at least two connectors (Fig. 8A) and an analogous foot sling end (band 867, Fig. 8A, [0090]) wherein the belt connection end of the belt connecting assembly is a set of 30gripping jaws (locking element 418 and laterally projecting locking edge 420, Figs. 4C & 4D; clip 410 is configured to ride along a belt, [0081]; locking element 418 is optionally formed with a laterally projecting locking edge 420 which when locking element  418 is depressed to its locking position presses against a strap passing along throughway 414, [0082]); the gripping jaw being tightened or loosened through a tightener (knob 438, Fig. 4D, [0086]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to replace the sewn on belt connection end disclosed by the combination of Parque and LaBeau with a belt connection end comprising a set of gripping jaws, the gripping jaw being tightened or loosened through a tightener, as taught by Peery, in order to provide an improved leg sling with a belt connecting assembly which provides for adjustability of the location of the belt connection end which may need to be varied per user’s needs.  

Peery further teaches that the tightener (knob 438, Fig. 4D) is a screw lock (the closure includes a knob and a screw thread for screwing to the channel by rotating with respect to the channel, [0007]; knob 438 has an internally-threaded skirt for engaging the external thread of cylindrical outer surface 426, [0086], Fig. 5B).
Regarding claim 8, the combination of Parque in view of LaBeau and in further view of Peery discloses the invention as described above but Parque does not disclose the gripping jaws have teeth for gripping the waist belt.
Peery further teaches that the gripping jaws have teeth for gripping the waist belt (Fig. 4D shows  triangular shaped teeth of locking element 418).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Parque (US Patent Publication 2018/0304134) in view of Achtymichuk et al. (US 2020/0085123).
Regarding claim 16, Parque discloses the invention as claimed above but does not disclose that the foot support is textured.
Achtymichuk discloses an analogous leg sling (lower body garment 500, Fig. 5a) having analogous attachment lines (first elongate elastic member 516 and second elongate elastic member 518, [0062]); a foot sling end (stirrup 544 may be detachably coupled to the first elongate elastic member 516 and/or second elongate elastic member 518 at an attachment point 546,  [0063]); and an analogous foot sling (stirrup 554, Fig. 5A) which is textured (the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide texture to the foot support of Parque (foot strap or stirrup 14, [0023]), as taught by Achtymichuk, in order to provide an improved leg sling with a foot support that has increased traction and prevents slippage of the stirrup from a wearer’s foot or shoe (Achtymichuk, [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786